Citation Nr: 0812516	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  02-22 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
a dementing neurological disease with dysthymic disorder 
associated with multiple sclerosis prior to April 26, 2005.  

2. Entitlement to a compensable evaluation for right upper 
extremity weakness secondary to multiple sclerosis.

3. Entitlement to a compensable evaluation for left upper 
extremity weakness secondary to multiple sclerosis.

4.  Entitlement to an evaluation in excess of 10 percent for 
uveitis, cataracts, epiretinal membrane formation, and 
posterior vitreous detachment associated with multiple 
sclerosis.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran served on active military duty from August 1969 
to April 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of June 2001, which assigned separate disability evaluations 
for the various manifestation of the veteran's multiple 
sclerosis, previously rated as a single disability assigned a 
30 percent rating under 38 C.F.R. § 4.124a, Code 8018, 
effective in May 2000.  The Board denied the veteran's appeal 
as to six of these separately rated conditions in a decision 
dated in January 2006.  The veteran appealed the issues 1 
through 3 listed in the title page of this decision to the 
U.S. Court of Appeals for Veterans Claims (Court).  In a 
memorandum decision dated in November 2007, the Court vacated 
and remanded the January 2006 Board decision as to those 
issues.  

In the meantime, the RO increased the rating assigned for 
dementing neurological disease with dysthymic disorder 
associated with multiple sclerosis (previously characterized 
as memory loss associated with multiple sclerosis) to 100 
percent, effective in April 2005.  However, since the appeal 
ensues from the veteran's May 2000 claim for an increased 
rating, this is not a full grant of the benefit sought, and 
the issue of whether a rating higher than 50 percent for the 
disorder prior to April 26, 2005, remains on appeal.  See AB 
v. Brown, 6 Vet. App. 35 (1993);  (a grant of less than the 
maximum available rating does not terminate the appeal, 
unless the veteran expressly states he or she is satisfied 
with the assigned rating); Hart v. Mansfield, 21 Vet. App. 
505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999) (if a 
disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased 
rating claim has been pending, staged ratings may be 
assigned).

In arguments presented to the Court, the veteran also pointed 
to the notice of disagreement, received in June 2002, which 
expressly included all issues decided in the June 2001 
statement of the case; although no specific arguments were 
advanced at that time, this also included the issue of an 
evaluation in excess of 10 percent for uveitis, cataracts, 
epiretinal membrane formation, and posterior vitreous 
detachment associated with multiple sclerosis.  The Court 
declined to accept jurisdiction of this issue, as it had not 
been subject to a final Board decision, but the Board must 
remand the issue to the RO for issuance of an SOC.  Manlincon 
v. West, 12 Vet. App. 238 (1999).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

First, the veteran contends that in her June 2002 notice of 
disagreement, she also appealed the rating assigned for her 
eye condition (uveitis, cataracts, epiretinal membrane 
formation, and posterior vitreous detachment).  The Board 
observes that although she did not advance any specific 
contentions, she did expressly state that she was appealing 
all 7 issues addressed in the June 2001 rating decision.  The 
RO has not issued a statement of the case (SOC) on the above 
issues, and no appeal has been perfected.  The Court has held 
that where an NOD has been filed with regard to an issue, and 
an SOC has not been issued, the appropriate Board action is 
to remand the issue to the RO for issuance of an SOC.  
Manlincon v. West, 12 Vet. App. 238 (1999).

As to the remaining issues, in the November 2007 memorandum 
decision, the Court vacated and remanded the Board decision 
as to the appealed issues, citing inadequate reasons and 
bases for its denial of claims for increased ratings for 
memory loss and upper extremity weakness.  The veteran points 
out that she has not had a VA examination with respect to the 
upper extremity weakness since 2003, and argues that her 
contentions of weakness, as well as medical evidence showing 
unequal deep tendon reflexes were sufficient to trigger an 
examination.  In view of her contentions, as well as a 
December 2004 magnetic resonance imaging (MRI) scan report, 
which showed a new lesion in the brain, consistent with 
multiple sclerosis, in comparison with an August 2003 MRI 
scan, the Board agrees that a current examination is 
warranted.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994). In this regard, 
neither a neurological evaluation in May 2005 nor VA 
examinations in June 2005 contained specific findings 
pertaining to the upper extremities.  

Medical evidence of record, including the May 2005 
neurological evaluation, shows that the veteran's condition 
has been characterized as "relapsing-remitting multiple 
sclerosis."  Under these circumstances, the examination 
should be conducted during a period of exacerbation, if 
feasible.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994) 
(examinations for diseases with cyclical manifestations 
should be conducted during the active stage of the disease, 
to the extent possible).  

Finally, the RO should make a specific determination as to 
whether referral of the claim to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for consideration of "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities" is warranted.  See 38 C.F.R. § 3.321(b)(1) 
(2005); VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 95 
(1996); Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  

With respect to the claim pertaining to memory loss and 
depression, the RO assigned a 100 percent rating, effective 
April 26, 2005; thus, only the rating prior to that date 
remains on appeal.  An examination would not help the Board 
evaluate the past condition.  Nevertheless, the Board notes 
that there appears to be relevant evidence which is not on 
file.  Specifically, according to a psychology service note 
dated May 20, 2002, the veteran had undergone a number of 
objective psychological tests on that date.  It was noted 
that a further appointment was scheduled for June 5, 2002, 
and that a report of psychological evaluation was to follow 
upon completion of the assessment.  On June 5, 2005, it was 
noted that the veteran had been seen for 50 minutes, and that 
an evaluation report was to follow.  However, the Board is 
unable to locate the final assessment, or the psychological 
test results.  In this regard, a September 2002 mental health 
consult was prompted by the veteran's request for a change in 
medication, and the psychological assessment was not 
mentioned.  The records of that assessment, including the 
psychological testing, should be obtained, as this is the 
only indication of formal psychological testing on file.  

In addition, the veteran's medical treatment records 
pertaining to her upper extremities since June 2005 should be 
obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Furnish the veteran and her 
representative a statement of the case 
specifically with regard to the issue of 
entitlement to an increased rating for 
uveitis, cataracts, epiretinal membrane 
formation, and posterior vitreous 
detachment.  The veteran should be 
informed of her appeal rights and of the 
actions necessary to perfect an appeal on 
this issue.  The issue should only be 
returned to the Board if the appeal is 
perfected.

2.  Obtain the following records from the 
veteran's VA medical records files: 
*  The complete report of a psychological 
assessment apparently conducted in or 
after June 2002 at the Perry Point 
facility, to specifically include the 
report of an interview on June 5, 2002, 
and the report of psychological testing 
conducted May 20, 2002.  (If the final 
report was never prepared, obtain an 
interpretation of the results if the 
results consist of data only, which cannot 
be interpreted by a layman.)
*  All records pertaining to the veteran's 
treatment and evaluation of treatment for 
multiple sclerosis since the June 2005 VA 
examinations, in particular, any 
evaluations of her upper extremities.  The 
records should also include the reports of 
any MRIs which have been conducted since 
December 2005.  
All efforts to obtain these records should 
be fully documented.  In view of the 
evidence of the existence of the 
psychological evaluations in 2002, if any 
of the records appear to be unavailable, 
searches must continue until it is 
absolutely clear that further efforts 
would be futile, and the file must contain 
a record of the specific efforts made, 
which should include contacting the 
providers who were signed the May and June 
2002 notes.  

3.  Schedule the veteran for an appropriate 
VA neurologic examination to determine the 
current manifestations and severity of her 
right and left upper extremity weakness, due 
to multiple sclerosis.  If feasible, this 
examination should be scheduled during a 
period of exacerbation.  All necessary tests 
and studies deemed necessary should be 
accomplished.  The presence and extent of 
any functional loss due to pain, weakened 
movement, excess fatigability, 
incoordination, and any other finding 
pertaining to all symptoms of multiple 
sclerosis in each upper extremity should 
also be addressed.  The entire claims folder 
and a copy of this REMAND must be made 
available to the examiner prior to the 
examination.  The examiner should note in 
the report whether the examination is being 
conducted during a period of exacerbation.  
All findings and conclusions should be 
reported in detail, and the complete 
rationale should be provided for all 
conclusions reached.  

3.  Thereafter, adjudicate the claims for 
compensable ratings for weakness in the 
upper extremities and for a rating in excess 
of 50 percent prior to April 26, 2005, in 
light of all evidence of record.  Consider 
whether or not referral of the claim to the 
Under Secretary for Benefits or the 
Director, Compensation and Pension Service, 
for consideration of an extraschedular 
evaluation, is warranted for the period 
prior to April 26, 2005.  If the decision is 
less than a full grant of the benefit 
sought, furnish the veteran and her 
representative with a supplemental statement 
of the case, and provide an opportunity for 
response, before the case is returned to the 
Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

